DETAILED ACTION
The amendment filed on 03/15/2022 has been entered and fully considered. Claims 3-35 and 39-40 are pending. Claims 9, 15 and 26-35 have been withdrawn from consideration. Claims 3-8, 10-14, 16-25 and 39-40 are considered on merits, of which claim 17 and 40 are amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The current examiner did not write the restriction request. In response to the election/restriction request, applicant states that “Claims 2-8, 10-14, 16-23 and 39-40 read on this election. Applicants reserve the right to prosecute the non-elected claims in a corresponding divisional application” (response 09/17/2021, page 9). The current examiner merely examined the list of elected claims based on applicant’s instruction.
However, for the professional cutesy, the current examiner now includes claim 24-25 in the consideration.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3-8, 10-14, 16-17, 21-25 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (ACS NANO, 2014) (Zhu) in view of Liu et al. (Bioconjugate Chemitry, 2011) (Liu).
Regarding claim 17, Zhu teaches a method for detecting in a flow cytometer a single target molecule in a sample (abstract), comprising:
contacting the sample with a nanoscale molecular tag, wherein the nanoscale

(i)	a core nanoparticle with a diameter of less than about 100 nm (page 10999, par 2);
(ii)	an optional shell surrounding the core; and
(iii)	an armor (targeting ligand) comprising a first portion and a second portion (Fig. 1), wherein the first portion is bound to the surface of the core nanoparticle, or if present, to the surface of the shell, and the second portion is not bound to the core nanoparticle or shell and comprises a functionalized end with a fixed number of binding sites (the number of targeting ligands) (Fig. 1, page 10998, par 1),
wherein any one of, or any combination of, the core, the shell and the armor contribute to fluorescence, light scattering and/or ligand binding properties of the molecular tag that are detectable by microscopy or a device that measures fluorescence and/or light scattering intensity or power (Fig. 1 & 2, page 11000, page 1-2); and
wherein components (i) and (iii) or (i), (ii) and (iii) together provide the following
functionalities:
(a) 	light scattering intensity or power of the assembled structure is detectable above the specific level of the reference noise of the device detecting the light
scattering intensity or power (Fig. 2, page 11000, par 2);
(b) 	fluorescence intensity has sufficient brightness for detection above the limit of detection for the instrument (Fig. 1, page 11000, par 0); and/or
(c) 	ligand specificity is conferred by a ligand binding component,
wherein the functionalized end of the nanoscale molecular tag specifically binds the target molecule if present in the sample (with consistent biological activity) (page 10998, par 1); and
analyzing the sample using an instrument that measures light scattering intensity or power (Fig. 1), wherein the instrument is configured for resolution of small particles to detect individual nanoscale molecular tags bound to the target molecule by detection of side scatter (Fig. 1, page 11000, par 2) or forward light scatter or detection of fluorescence (Fig. 1, page 11000, par 0), or any combination thereof.
Zhu does not specifically teach that wherein the first portion reduces the valency of the nanoparticle to one functional binding site and forms a functionalized end with 
Regarding claim 3, Zhu teaches wherein the core nanoparticle is comprised of a nanomaterial having a high refractive index, surface geometry, or other attributes that contribute to light scattering properties that are detectable by the device that measures light scattering intensity or power (page 10999, par 1).
Regarding claim 4, Zhu teaches that wherein, a single assembled molecular nanotag is detectable with microscopy or the device that measures light scattering intensity or power (Fig. 1).
Regarding claim 5, Zhu teaches that wherein the core nanoparticle comprises, quantum nanocrystal, gold, silver, copper, TiO2, silica, carbon, CdSe, ZnS or graphite (page 11000, par 2).
Regarding claim 6, Zhu teaches that teaches that wherein cumulative optical properties of the components of the nanoscale molecular tag, result in a collected power greater than a detection device's limit of sensitivity (Ylimit) for one or more light scattering wavelengths, wherein the cumulative optical properties comprise one or more of refractive index, extinction coefficient, diameter, resonance, transmittance, and reflectivity (page 10999, par 1).
Regarding claim 7, Zhu teaches that the constituent components have a parameter N RAQD = N Refractive index, Angular and Quantum properties, and Diameter, where NRAQD must be greater than the limit of detection (Ylimit) for one or more wavelengths using a device that measures light scattering intensity or power (Eq. 1, page 10999, par 1). In physics, 
Regarding claim 8, Zhu does not specifically teach that wherein the armor comprises a polymer that has affinity for a surface of the quantum nanocrystal. However, Liu teaches that that wherein the armor comprises a polymer that has affinity for a surface of the quantum nanocrystal (Fig. 1, page 512, par 2). Liu teaches that “We choose amphiphilic polymer-encapsulated QDs because they offer significantly better optical and colloidal properties over thiol-compound-coated QDs, such as high quantum yields, low sensitivity to environmental changes, high colloidal stability, and long shelf life” (page 512, par 2). At time before the filing, it would have been obvious to one of ordinary skill in the art to select the armor comprises a polymer that has affinity for a surface of the quantum nanocrystal, because the selection is based on its suitability for the intended use.
Regarding claim 10, Zhu teaches that wherein the polymer has attributes for fluorescent or light scattering properties or both (page 10999, par 1). Liu also teaches that wherein the polymer has attributes for fluorescent or light scattering properties or both (page 512, par 2).
Regarding claim 11, Zhu teaches that wherein the polymer contributes to the fluorescence, light scattering and/or ligand binding properties of the molecular tag (page 10999, par 1). Liu also teaches that that wherein the polymer contributes to the fluorescence, light scattering and/or ligand binding properties of the molecular tag (page 512, par 2).
Regarding claim 12, Liu teaches that wherein the functionalized end comprises a first binding partner (e.g. streptavidin) that is capable of specifically binding to a second binding partner (e.g. biotin) or a target ligand (e.g. antigen) (Fig. 1).
Regarding claim 13, Liu teaches that wherein the first and second binding partners are, respectively, selected from:
benzylguanine and a SNAP-Tag;
benzylguanine and a CLIP-Tag;
click-ligation conjugates;

a single-stranded oligonucleotide and a complementary single-stranded oligonucleotide;
a single-stranded oligonucleotide and an aptamer;
DCFPyL and prostate specific membrane antigen (PMSA) (Fig. 5, page 516, par 0); or
an antibody and an antigen (page 516, par 0).
Regarding claim 14, Liu teaches that wherein the antigen comprises a tumor-associated antigen (page 516, par 0).
Regarding claim 16, Zhu teaches that wherein the nanoscale molecular tag comprises a fluorophore (Fig. 1).
Regarding claim 21, Zhu teaches that wherein the sample is a biological sample (page 10999, par 0).
Regarding claim 22, Zhu teaches that wherein the biological sample comprises a biological membrane (page 10999, par 0).
Regarding claim 23, Zhu teaches that wherein the biological sample comprises extracellular vesicles (page 11003, par 0).
Regarding claim 24, Liu teaches wherein the target molecule comprises a tumor antigen (page 516, par 0).
Regarding claim 25, Liu teaches wherein the tumor antigen comprises prostate specific membrane antigen (PM&SMA) (page 516, par 0), epidermal growth factor receptor (EGFR), HER-2/neu (page 15, par 1), epithelial cell adhesion molecule (EpCAM), CD24, CD133, CD47, CD147, PD-LI, GPC-1, Muc-1, CD44, CD26, CD147, EpCAM, PSMA, or PD-L1.
Regarding claim 39-40, Zhu teaches that wherein the core nanoparticle has a diameter of 30-80 nm (e.g. 50 nm) (Fig. 3d, page 11001, par 0).
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Liu as applied to claims 3-8, 10-14, 16-17, 21-25 and 39-40 above, and further in view of Gregori et al. (Cytometry, 2012) (Gregori).
Regarding claim 18, Zhu does not specifically teach that wherein the sample is analyzed in the device that measures light scattering intensity or power using at least 
Regarding claim 19, Gregori teaches that wherein a first side scatter channel can be used as a trigger and a second side scatter channel is used as a detector (page 37-38). Gregori teaches that “since we are collecting the entire spectrum, and it is the complete spectral signature that we analyze, not selected individual spectral intensity bands. Consequently, the sensitivity at specific wavelengths, while important, is less crucial for a spectral subsystem, which evaluates the entire spectrum” (page 38, par 0). Thus, it would have been obvious to one of ordinary skill in the art to use the first side scatter as a trigger and a second scatter as a detector to collect entire spectrum at multiple channels, in order to increase the sensitivity. 
Regarding claim 20, Gregori teaches that comprising detecting parallel subthreshold events (page 39, par 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797